DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without use of other information in addition to a time-evolution of the cooking chamber temperature and a power of the heating device, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Information such as that created by machine learning or provided by equation based modelling of characteristics of different food products under specific temperatures at different times (look-up tables, represented food core temperatures and target core temperatures), are needed to generate fist and second estimate cooking times.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 13 require a heating device power information for the generation of a first and second estimate of a cooking time. But, neither claim 1 or 13 provide a means or step for calculating, measuring or determining the power of a heating device.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 11-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greiner et al. (DE 102007040316).
	There is disclosed in Greiner a method for indicating a remaining cooking time for a cooking device, the cooking device including a cooking chamber, food support within the cooking chamber, a heating device for heating the cooking chamber, a temperature sensor in the cooking chamber, an output device for visualization of an estimated cooking time, and a controller (all previously recited elements are disclosed but not shown in Greiner); wherein the controller generates estimates of a required cooking time for a given food item to be cooked after a first time period (phase II) from turning on of the heating device, and a second time period (phase III) longer than the first time period, the first and second estimates being based upon a time-evolution of a cooking chamber temperature (cooking chamber minimum temperature and cooking chamber temperature above minimum), further wherein the factors such as core temperature, product load and desired doneness are used with the temperature change data to extrapolate a cooking time estimate.
	In regards to the heating device power, such data is set my a manufacturer and known by a user, thus it is therefore already factored into the operation of a heating device. 
	In regards to claim 2, the recited time periods are not structurally limiting. The controller can be programmed to use a variety of time periods.
	In regards to claims 5 and 16, a user interface is provided to input a type of food and a core temperature device is provided for use in the cooking chamber.
	In regards to claims 6 and 7 the output power of the heating element is changed when such element is turned on and off. The element is turned off during an opening of a door to the food chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiner et al. in view of Swayne et al.
	Swayne discloses that it is known in the art to make use of a fan in a cooking chamber, in order to air fry a food product.
	It would have been obvious to one skilled in the art to provide the cooking chamber of Greiner with the fan disclosed in Swayne, in order to expedite the cooking process with convection.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art reference to Rabie is cited for its disclosure of a controllable cooking device with cooking time estimates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761